Citation Nr: 1227166	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The Veteran has tinnitus, that is as likely as not related to noise exposure during his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his tinnitus was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is granting service connection for tinnitus, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

II.  Analysis

The Veteran asserts that his tinnitus is directly related to his active military service, or, alternatively, that it is secondary to his service-connected left ear hearing loss.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  For instance, a Veteran is competent to testify to in-service noise exposure, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to a veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has also claimed that his tinnitus is secondary to his service-connected left ear hearing loss.  Service connection is permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the present case, the Veteran is service connected for his left ear hearing loss.

In his initial claim for benefits dated in January 2009, the Veteran indicated that he served as an aircraft mechanic while in service and had constant exposure to acoustic trauma, mostly engine noise, without the benefit of any ear protection.  He stated that he had no other noise exposure and that the tinnitus was present ever since that time.

In his VA compensation examination from July 2009, however, the Veteran reported a different medical history to the examiner.  He stated that the tinnitus first started about three to four years before, and occurred four to five times per day for 15 and 60 minutes at a time.  According to the examiner, the tinnitus onset was 30 years after military service and "is not correlated to acoustic trauma during military service."  The examiner further stated that the Veteran did have high blood pressure and other medical conditions that could have triggered the intermittent tinnitus.  When asked whether a secondary link existed between the Veteran's service-connected left ear hearing loss and the reported tinnitus, the examiner wrote "No."

The two statements from the Veteran are not reconcilable, and may be treated as inconsistent statements.  In the first, he stated that his tinnitus was present since his exposure to engine noise in the military.  In the second, he told the VA examiner that the onset date for his tinnitus was three to four years prior to his appointment, a statement on which the examiner relied for his ultimate determination that the Veteran's tinnitus was unrelated to service.  In either case, the Veteran's lay statements are competent, as they relate to a condition readily observed by the Veteran himself.  On the question of credibility, however, the Board is unable to determine whether one statement or the other is more credible.  Although the examiner was a medical professional who was relying on the Veteran's statements to make a diagnosis, the nature of tinnitus is that it is readily capable of lay observation.  As a consequence, resolving this reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced tinnitus ever since his exposure to loud noise during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the VA examiner's medical opinion does not completely exclude the possibility that the Veteran's tinnitus is a consequence of, or aggravated by, his service-connected left ear hearing loss.  Even if the statement by the Veteran that the onset of his tinnitus was three to four years prior was uncontradicted in the file, it still may be service-connected on a secondary or aggravation theory.  Although the examiner wrote "No" when asked whether tinnitus was "a symptom associated with hearing loss," he did not provide an explanation for this answer, and he did not specifically make a finding as to whether the tinnitus was aggravated by the Veteran's hearing loss.

Scientific evidence generally indicates that hearing loss and tinnitus often coexist in patients who have had loud noise exposure.  The Veteran's representative made reference to the Merck Manual of Diagnosis and Therapy in explaining that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  In addition, the Merck Manual states that high frequency tinnitus usually accompanies noise-induced hearing loss.  Merck Manual, Section 7, Ch. 85.  The Veteran's representative also made reference to treatises stating that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  The VA examiner in the present case did not provide a rationale for why the Veteran's tinnitus was unrelated to his service-connected left ear hearing loss in light of these scientific studies, even if the onset of the tinnitus occurred after service.

Based on the foregoing, the Board finds that it is at least as likely as not that the Veteran's tinnitus was incurred in his military service.  He is service-connected for left ear hearing loss based on exposure to loud noises during service.  In view of the Board's finding that there has been a continuity of symptoms since service, the tinnitus is likely a result of the same noise exposure.  Thus, service connection is warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


